Case 4:21-cv-00649 Document 1-3 Filed on 02/26/21 in TXSD Page 1 of 7




                      4:21-cv-649
Case 4:21-cv-00649 Document 1-3 Filed on 02/26/21 in TXSD Page 2 of 7
Case 4:21-cv-00649 Document 1-3 Filed on 02/26/21 in TXSD Page 3 of 7
Case 4:21-cv-00649 Document 1-3 Filed on 02/26/21 in TXSD Page 4 of 7
Case 4:21-cv-00649 Document 1-3 Filed on 02/26/21 in TXSD Page 5 of 7
Case 4:21-cv-00649 Document 1-3 Filed on 02/26/21 in TXSD Page 6 of 7
Case 4:21-cv-00649 Document 1-3 Filed on 02/26/21 in TXSD Page 7 of 7
